DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 7 July 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 7 July 2022, which is in response to the USPTO office action mailed 26 April 2022. Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al., US 10475098 B2 (hereinafter “Koch”) in view of Ryan et al., US 20210366586 A1 (hereinafter “Ryan”) in further view of Passmore et al., US 20120030018 A1 (hereinafter “Passmore”).

Claim 1: Koch teaches a method comprising:
monitoring, by one or more computer processors, one or more queries for content in an online marketplace (Koch, [Fig. 8] note 206, [Col. 10 Lines 3-5] note search monitoring module 206, for instance, may monitor searches initiated by users to locate images (block 902) such as search inputs 802 and search results 804);
determining, by one or more computer processors, that a result of the one or more queries is content is not found (Koch, [Col. 10 Lines 3-7] note monitor searches initiated by users… in order to determine which of the searches are recognized as having failed (block 904); i.e. not found);
determining, by one or more computer processors, that a history of the result of the one or more queries for the content exceeds a threshold for content not found (Koch, [Col. 10 Lines 28-30] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202); and
sending, by one or more computer processor, a notification of the history (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation; i.e. a suggestion reads on a notification).
Koch does not explicitly teach wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset; and wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Ryan teaches wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset (Ryan, [0360] note Digital representation—(also digital twin, or digital replica) a virtual representation of a physical or virtual entity or device… The digital representation's digital embodiment allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.), [0403] note Point-of-sale (POS)… The POS may be… virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet, [0360] note If a POS is a virtual POS, the system might assign a digital representation to the virtual POS that is a digital replica of a server or other digital representation that the system can then track and manage, [0027] note POS transactions are recorded on an immutable blockchain database or other secure database).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the online marketplace of Koch with the digital twins of Ryan according to known methods (i.e. creating virtual representations of a physical or virtual entity or device). Motivation for doing so is that this allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.) (Ryan, [0360]).
Koch and Ryan do not explicitly teach wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Passmore teaches this (Passmore, [0061] note automatically generating one or more content requests based on the demand and pricing analyses (step 354), [0085] note a method of identifying demand trends, as will be described in more detail with respect to FIG. 12, so as to generate an output including trends and other demand data, [0093] note removing outliers of high and low volumes of traffic… junk traffic filters, including a query frequency minimum threshold, an invocation type ratio threshold, a CTR threshold, and/or a unique user threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search monitoring of Koch and Ryan with the unique user threshold filter of Passmore according to known methods (i.e. identifying demand trends based in part on a unique user threshold filter). Motivation for doing so is that filtering may not only remove negative queries and data that are undesirable, but it may also selectively highlight queries of greater interest (Passmore, [0094]).

Claim 4: Koch, Ryan and Passmore teach the method of claim 1, further comprising:
aggregating, by one or more computer processors, information associated with the history; and based on the aggregated information, generating, by one or more computer processors, a report (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content).

Claim 5: Koch, Ryan and Passmore teach the method of claim 4, wherein the report includes evidence for convincing an owner of the content to participate in the online marketplace, and wherein the evidence indicates a value of being a content provider (Koch, [Col. 10 Lines 26-41] note In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation).

Claim 6: Koch, Ryan and Passmore teach the method of claim 1, wherein the threshold for content not found includes a specific quantity of queries that do not result in desired content (Koch, [Col. 10 Lines 26-41] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202).

Claim 7: Koch, Ryan and Passmore teach the method of claim 1, wherein determining that the result of the one or more queries is content is not found further comprises determining, by one or more computer processors, that the result was not selected (Koch, [Col. 10 Lines 18-22] note searches, however, may not result in the user actually obtaining one or more of the images 202 in the results, and thus may be recognized as a failed search 806 because the search did not result in licensing of an image 202).

Claim 8: Koch teaches a computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions comprising:
program instructions to monitor one or more queries for content in an online marketplace (Koch, [Fig. 8] note 206, [Col. 10 Lines 3-5] note search monitoring module 206, for instance, may monitor searches initiated by users to locate images (block 902) such as search inputs 802 and search results 804);
program instructions to determine that a result of the one or more queries is content is not found (Koch, [Col. 10 Lines 3-7] note monitor searches initiated by users… in order to determine which of the searches are recognized as having failed (block 904); i.e. not found);
program instructions to determine that a history of the result of the one or more queries for the content exceeds a threshold for content not found (Koch, [Col. 10 Lines 28-30] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202); and
program instructions to send a notification of the history (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation; i.e. a suggestion reads on a notification).
Koch does not explicitly teach wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset; and wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Ryan teaches wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset (Ryan, [0360] note Digital representation—(also digital twin, or digital replica) a virtual representation of a physical or virtual entity or device… The digital representation's digital embodiment allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.), [0403] note Point-of-sale (POS)… The POS may be… virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet, [0360] note If a POS is a virtual POS, the system might assign a digital representation to the virtual POS that is a digital replica of a server or other digital representation that the system can then track and manage, [0027] note POS transactions are recorded on an immutable blockchain database or other secure database).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the online marketplace of Koch with the digital twins of Ryan according to known methods (i.e. creating virtual representations of a physical or virtual entity or device). Motivation for doing so is that this allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.) (Ryan, [0360]).
Koch and Ryan do not explicitly teach wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Passmore teaches this (Passmore, [0061] note automatically generating one or more content requests based on the demand and pricing analyses (step 354), [0085] note a method of identifying demand trends, as will be described in more detail with respect to FIG. 12, so as to generate an output including trends and other demand data, [0093] note removing outliers of high and low volumes of traffic… junk traffic filters, including a query frequency minimum threshold, an invocation type ratio threshold, a CTR threshold, and/or a unique user threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search monitoring of Koch and Ryan with the unique user threshold filter of Passmore according to known methods (i.e. identifying demand trends based in part on a unique user threshold filter). Motivation for doing so is that filtering may not only remove negative queries and data that are undesirable, but it may also selectively highlight queries of greater interest (Passmore, [0094]).

Claim 11: Koch, Ryan and Passmore teach the computer program product of claim 8, the stored program instructions further comprising:
program instructions to aggregate information associated with the history; and based on the aggregated information, program instructions to generate a report (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content).

Claim 12: Koch, Ryan and Passmore teach the computer program product of claim 11, wherein the report includes evidence for convincing an owner of the content to participate in the online marketplace, and wherein the evidence indicates a value of being a content provider (Koch, [Col. 10 Lines 26-41] note In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation).

Claim 13: Koch, Ryan and Passmore teach the computer program product of claim 8, wherein the threshold for content not found includes a specific quantity of queries that do not result in desired content (Koch, [Col. 10 Lines 26-41] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202).

Claim 14: Koch, Ryan and Passmore teach the computer program product of claim 8, wherein the program instructions to determine that the result of the one or more queries is content is not found comprise program instructions to determine that the result was not selected (Koch, [Col. 10 Lines 18-22] note searches, however, may not result in the user actually obtaining one or more of the images 202 in the results, and thus may be recognized as a failed search 806 because the search did not result in licensing of an image 202).

Claim 15: Koch teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising:
program instructions to monitor one or more queries for content in an online marketplace (Koch, [Fig. 8] note 206, [Col. 10 Lines 3-5] note search monitoring module 206, for instance, may monitor searches initiated by users to locate images (block 902) such as search inputs 802 and search results 804);
program instructions to determine that a result of the one or more queries is content is not found (Koch, [Col. 10 Lines 3-7] note monitor searches initiated by users… in order to determine which of the searches are recognized as having failed (block 904); i.e. not found);
program instructions to determine that a history of the result of the one or more queries for the content exceeds a threshold for content not found (Koch, [Col. 10 Lines 28-30] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202); and
program instructions to send a notification of the history (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation; i.e. a suggestion reads on a notification).
Koch does not explicitly teach wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset; and wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Ryan teaches wherein the online marketplace is a digital twin marketplace, and wherein a digital twin is a digital representation of a physical asset (Ryan, [0360] note Digital representation—(also digital twin, or digital replica) a virtual representation of a physical or virtual entity or device… The digital representation's digital embodiment allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.), [0403] note Point-of-sale (POS)… The POS may be… virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet, [0360] note If a POS is a virtual POS, the system might assign a digital representation to the virtual POS that is a digital replica of a server or other digital representation that the system can then track and manage, [0027] note POS transactions are recorded on an immutable blockchain database or other secure database).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the online marketplace of Koch with the digital twins of Ryan according to known methods (i.e. creating virtual representations of a physical or virtual entity or device). Motivation for doing so is that this allows the system to model and manage the digital representation's counterpart's activity (e.g., authentication, authorization, data, processes, etc.) (Ryan, [0360]).
Koch and Ryan do not explicitly teach wherein the threshold for content not found includes a specific quantity of unique users performing a query.
However, Passmore teaches this (Passmore, [0061] note automatically generating one or more content requests based on the demand and pricing analyses (step 354), [0085] note a method of identifying demand trends, as will be described in more detail with respect to FIG. 12, so as to generate an output including trends and other demand data, [0093] note removing outliers of high and low volumes of traffic… junk traffic filters, including a query frequency minimum threshold, an invocation type ratio threshold, a CTR threshold, and/or a unique user threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search monitoring of Koch and Ryan with the unique user threshold filter of Passmore according to known methods (i.e. identifying demand trends based in part on a unique user threshold filter). Motivation for doing so is that filtering may not only remove negative queries and data that are undesirable, but it may also selectively highlight queries of greater interest (Passmore, [0094]).

Claim 18: Koch, Ryan and Passmore teach the computer system of claim 15, the stored program instructions further comprising:
program instructions to aggregate information associated with the history; and based on the aggregated information, program instructions to generate a report (Koch, [Col. 10 Lines 26-41] note Continuing with the first example above, for instance, the suggestions 212 may describe searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202… In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content).

Claim 19: Koch, Ryan and Passmore teach the computer system of claim 18, wherein the report includes evidence for convincing an owner of the content to participate in the online marketplace, and wherein the evidence indicates a value of being a content provider (Koch, [Col. 10 Lines 26-41] note In this way, the suggestions 212 may guide content creation professionals to fill this unmet need through creation of content, which therefore bridges the gap between the needs of consumers and the desires of content professionals to monetize content creation).

Claim 20: Koch, Ryan and Passmore teach the computer system of claim 15, wherein the threshold for content not found includes a specific quantity of queries that do not result in desired content (Koch, [Col. 10 Lines 26-41] note searches that have been performed over a threshold amount of times but resulted in less than a threshold number of images 202).

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, Ryan and Passmore in further view of Maas, US 20060190350 A1 (hereinafter “Maas”).

Claim 2: Koch, Ryan and Passmore teach the method of claim 1, further comprising, mapping, by one or more computer processors, the one or more queries to an owner of the content (Koch, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content). 
However, Koch, Ryan and Passmore do not explicitly teach wherein the mapping is based on a model number associated with the content.
However, Maas teaches this (Maas, [0060] note the server 102 launches an item listing. This entails creating a listing for online marketplace including product information, model number, the description, photos, and any other information; and uploading it to an online marketplace. This is done in the conventional manner as commonly performed by users in posting items for sale, such as on eBay).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the suggestions of Koch, Ryan and Passmore with the item listing creation of Maas according to known methods (i.e. creating a listing for an online marketplace including a model number). Motivation for doing so is that this enhances the existing marketplaces and online transactions by providing an easy and automatic way for sellers to accept and buyers to submit used goods or articles including compatibility information, and to allow users to find or automatically suggest compatible items (Maas, [0027]).

Claim 3: Koch, Ryan, Passmore and Maas teach the method of claim 2, wherein sending the notification of the history further comprises sending, by one or more computer processors, the notification to the owner of the content (Koch, [Col. 7 Lines 27-35] note suggestions 212, for instance, may be output to a marketing and analytics service 108 to guide creation of content for a marketing campaign. The suggestions 212 may also be communicated to a content creation service 102 for output as part of a content creation process. A creative professional, for instance, may provide one or more inputs describing content to be created (e.g., outdoor landscape of waterfall) and be provided with suggestions 212 for such a scene).

Claim 9: Koch, Ryan and Passmore teach the computer program product of claim 8, the stored program instructions further comprising, program instructions to map the one or more queries to an owner of the content (Koch, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content). 
However, Koch, Ryan and Passmore do not explicitly teach wherein the mapping is based on a model number associated with the content.
However, Maas teaches this (Maas, [0060] note the server 102 launches an item listing. This entails creating a listing for online marketplace including product information, model number, the description, photos, and any other information; and uploading it to an online marketplace. This is done in the conventional manner as commonly performed by users in posting items for sale, such as on eBay).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the suggestions of Koch, Ryan and Passmore with the item listing creation of Maas according to known methods (i.e. creating a listing for an online marketplace including a model number). Motivation for doing so is that this enhances the existing marketplaces and online transactions by providing an easy and automatic way for sellers to accept and buyers to submit used goods or articles including compatibility information, and to allow users to find or automatically suggest compatible items (Maas, [0027]).

Claim 10: Koch, Ryan, Passmore and Maas teach the computer program product of claim 9, wherein the program instructions to send the notification of the history comprise program instructions to send the notification to the owner of the content (Koch, [Col. 7 Lines 27-35] note suggestions 212, for instance, may be output to a marketing and analytics service 108 to guide creation of content for a marketing campaign. The suggestions 212 may also be communicated to a content creation service 102 for output as part of a content creation process. A creative professional, for instance, may provide one or more inputs describing content to be created (e.g., outdoor landscape of waterfall) and be provided with suggestions 212 for such a scene).

Claim 16: Koch, Ryan and Passmore teach the computer system of claim 15, the stored program instructions further comprising, program instructions to map the one or more queries to an owner of the content (Koch, [Col. 3 Lines 22-24] note keywords are then exposed as suggestions to the creative professionals and thus may also be used to guide creation of subsequent content). 
However, Koch, Ryan and Passmore do not explicitly teach wherein the mapping is based on a model number associated with the content.
However, Maas teaches this (Maas, [0060] note the server 102 launches an item listing. This entails creating a listing for online marketplace including product information, model number, the description, photos, and any other information; and uploading it to an online marketplace. This is done in the conventional manner as commonly performed by users in posting items for sale, such as on eBay).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the suggestions of Koch, Ryan and Passmore with the item listing creation of Maas according to known methods (i.e. creating a listing for an online marketplace including a model number). Motivation for doing so is that this enhances the existing marketplaces and online transactions by providing an easy and automatic way for sellers to accept and buyers to submit used goods or articles including compatibility information, and to allow users to find or automatically suggest compatible items (Maas, [0027]).

Claim 17: Koch, Ryan, Passmore and Maas teach the computer system of claim 16, wherein the program instructions to send the notification of the history comprise program instructions to send the notification to the owner of the content (Koch, [Col. 7 Lines 27-35] note suggestions 212, for instance, may be output to a marketing and analytics service 108 to guide creation of content for a marketing campaign. The suggestions 212 may also be communicated to a content creation service 102 for output as part of a content creation process. A creative professional, for instance, may provide one or more inputs describing content to be created (e.g., outdoor landscape of waterfall) and be provided with suggestions 212 for such a scene). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165